768 N.W.2d 84 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cecil Raymond HAWKINS, Defendant-Appellant.
Docket No. 137456. COA No. 285167.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the August 15, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court, The motion for appointment of counsel and the motions for miscellaneous relief are DENIED.